DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Massa et al. (US 8940362) in view of Diekmann et al. (US 2013/0183529).
Regarding claim 1, Massa discloses a method of manufacturing porous core-shell polymer particles having a nonporous shell comprising: providing a first organic solvent containing a dissolved polymer; dispersing the organic solvent containing the dissolved; adding the emulsion to an excess amount of a second organic solvent relative, and a non-solvent for the polymer; and evaporating the first and second organic solvents from the emulsion to form porous core-shell polymer particles having a nonporous shell, wherein the particles have a porosity of from 10 to 70 percent and the nonporous shell (claim 1). The polymer is selected from the group consisting of polyesters; polymers of styrenes, monoolefins, vinyl esters, vinyl chloride, methylene aliphatic monocarboxylic acid esters, vinyl ethers and vinyl ketones (claim 5). The stabilizer comprises polyvinyl alcohol (claim 7). The method results in core-shell polymer particles comprising a common binder polymer for the core and the shell wherein the core has a porosity and the shell is non-porous. The particles have a porosity from 10 to 70 percent (abstract).
As Massa discloses non-porous polymer shell, that means there is no pore in the shell and it would meet the limitation of any pores in the shell having a diameter of less than 2 nm (i.e. 0 nm). 
While there is no disclosure that the core shell porous particles is an impermeable porous particles as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. impermeable porous particles, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Massa and further that the prior art structure which is a porous particles identical to that set forth in the present claims is capable of performing the recited purpose or intended use
However, Massa fails to disclose that the polymeric shell has a thickness of at least 5 nm and porous particles have a median diameter of between 3-200 microns.
Whereas, Diekmann discloses powder comprising composite particles comprising core particles completely or partially coated with a precipitated first polymer where the core particles comprise a second polymer which differs from the precipitated first polymer (abstract).  The d.sub.50 median diameter of the composite particles is from 20 to 150 .mu.m (para 0039). The thickness of the coating made of the precipitated polymer is 1.5 .mu.m or more, preferably 2, 3, 5, 10, 15, 20, 25 or 30 .mu.m or more (para 0040).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the core shell porous particles of Massa having D50 median diameter of 20-150 microns and form the non-porous shell of Massa having  a thickness of 2 microns or more as taught by Diekmann motivated by the desire to have improved processability and strength of the core-shell porous particles. 
Regarding claims 2-3, Although Massa in view of Diekmann does not disclose porous particles are formed by polymerizing a suspension including monomer droplets, wherein a majority of the monomers in the monomer droplets have a log Po/w below 2.0., it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Massa in view of Diekmann meets the requirements of the claimed product, Massa in view of Diekmann clearly meet the requirements of present claims of core shell porous polymer particles. 
Regarding claims 4-5, Massa discloses the particles of the present invention have porous cores and non-porous shells where the cores have "micro", "meso" and "macro" pores which according to the International Union of Pure and Applied Chemistry are the classifications recommended for pores less than 2 nm, 2 to 50 nm, and greater than 50 nm respectively. The term porous will be used herein to include pores of all sizes, including open or closed pores (col. 4, lines 4-12)., where the pore would intrinsically have light scattering effect. 
As Massa discloses the particles of the present invention have porous cores and non-porous shells where the cores have "micro", "meso" and "macro" pores which according to the International Union of Pure and Applied Chemistry are the classifications recommended for pores less than 2 nm, 2 to 50 nm, and greater than 50 nm respectively, where the range meets the pore size range as presently claimed, it therefore would be obvious to one of ordinary skill in the art to form polymer core with a variety of sizes including set of first, second and third sizes and would intrinsically have the claimed wavelength. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have desired porosity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 6, Massa discloses the particles have a porosity from 10 to 70 percent (abstract), so it would be obvious that when the entire particles have a porosity in the range of 10-50%, the core would also have the porosity as presently claimed. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Massa et al. (US 8940362) in view of Diekmann et al. (US 2013/0183529) as applied to claim 1, further in view of Schultes et al. (US 2009/0105399). 
Regarding claim 7, Massa fails to disclose porous particles further including a polymeric surface coating.
Whereas, Schultes discloses  a three-layer or three-phase structure having a core and two shells. An innermost (hard) shell can by way of example be composed in essence of methyl methacrylate, of very small proportions of comonomers, e.g. ethyl acrylate, and of a proportion of crosslinking agent, e.g. allyl methacrylate. The middle (soft) shell can by way of example be composed of butyl acrylate and styrene, while the outermost (hard) shell mostly corresponds in essence to the matrix polymer, thus giving compatibility and good coupling to the matrix. (para 0035).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a second polymeric coating as taught by Schultes on to the core shell porous polymer particles of Massa motivated by the desire to have improved strength and protection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788